Citation Nr: 0824266	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected diabetic nephropathy with elevated 
blood pressure (diabetic nephropathy).  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus (DM).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from March 1966 to 
May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  A June 2007 rating decision granted 
service connection for paresthesia of all four extremities 
and assigned a 10 percent rating for each, effective on 
November 22, 2006.  

A November 2007 rating decision granted a 50 percent rating 
for service-connected post-traumatic stress disorder, 
effective on July 17, 2007.  A March 2008 rating decision 
granted service connection for prostate cancer, which was 
assigned a 100 percent rating effective on February 25, 2008; 
Special Monthly Compensation was also granted effective on 
February 25, 2008.  

As no Substantive Appeal is on file with respect to the issue 
of whether the veteran's marriage to C.J.A. is considered a 
deemed valid marriage for VA purposes, and as the veteran did 
not mention the issue at his March 2008 personal hearing, 
this issue is not considered part of the veteran's current 
appeal.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in March 2008 on the 
issues on appeal, and a transcript of this hearing is of 
record.  

Additional evidence, a March 2008 statement from a VA 
physician, was added to the file in March 2008 after the most 
recent Statement of the Case, along with a waiver of RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2007).  



FINDINGS OF FACT

1.  The service-connected disability characterized as 
diabetic nephropathy with elevated blood pressure is not 
shown to be productive of persistent edema and albuminuria 
with blood urea nitrogen (BUN) 40 to 80 mg%; or creatinine 4 
to 8 mg%; or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss or limitation of 
exertion.  

2.  The service-connected diabetes mellitus is treated with 
insulin and dietary restriction, but is not shown to require 
regulation of the veteran's activities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
60 percent for service-connected diabetic nephropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.115a including Diagnostic Code 7541 
(2007).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In March 2006, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish an 
increased rating.  In accordance with the requirements of 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was subsequently added to 
the file.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims files.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

In the above-noted letter, the veteran was also advised about 
submitting additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The veteran was informed in March 2006 that an effective date 
would be assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also told in the March 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the March 2006 letter did not specifically talk 
about providing evidence on the impact that the veteran's 
service-connected low back disability has on his daily life, 
this is not prejudicial because a reasonable person could be 
expected to understand from the notices that the impact of 
the disability on his daily life is relevant to 
substantiating the claim.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The relevant VA examinations 
were obtained in April 2006 and September 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his March 2008 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  


Diabetic Nephropathy

Schedular Criteria

The veteran's service-connected diabetic nephropathy is 
assigned a 60 percent rating under the provisions of 38 
C.F.R. § 4.115b, Diagnostic Code 7541.  

Under Diagnostic Code 7541, renal involvement due to diabetes 
mellitus is rated as renal dysfunction.  A 60 percent rating 
is warranted for renal dysfunction when there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under DC 7101.  

An 80 percent rating is warranted for persistent edema and 
albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  

Finally, a 100 percent rating is warranted for renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular.  
38 C.F.R. § 4.115a, Diagnostic Code 7541.  


Analysis

The VA treatment records for May 2005 reveal that the veteran 
weighed 219 pounds.  

When examined by VA in April 2006, blood pressure readings 
were 180/96, 170/100 and 174/98.  The veteran weighed 225 
pounds.  Laboratory tests showed BUN of 13 mg/dl, creatinine 
of 0.9 mg/dl, and albumin of 3.7 g/dl; all of these results 
were within the noted reference range.  There were no 
symptoms of diabetic nephropathy.  It was noted that the 
veteran was working full time and that the effects on his 
usual daily activities were no more than mild.  

When examined by VA in September 2007, the veteran's blood 
pressure readings were 144/84, 140/80 and 130/70.  The 
veteran was 67 inches tall and weighed 216 pounds.  His 
laboratory tests in August 2007 showed BUN of 19 mg/dl, 
creatinine of 0.8 mg/dl, and albumin of 3.8 g/dl; all of 
these results were within the noted reference range.  It was 
reported that there were no symptoms of diabetic nephropathy.  
The veteran was employed.  

The medical evidence of record does not show that the veteran 
has service-connected diabetic nephropathy with elevated 
blood pressure is productive of persistent edema and 
albuminuria with BUN of 40 to 80 mg%; or creatinine of 4 to 8 
mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss or limitation of exertion.  

Although the veteran was 9 pounds lighter on examination in 
September 2007, he was not in poor health due to factors such 
as weight loss, as he is 67 inches tall and still weighs 216 
pounds.  Moreover, the veteran's blood pressure readings are 
not shown to be manifested by more than diastolic pressures 
predominantly 110 or more or systolic pressures predominantly 
200 or more.  Consequently, the criteria for the higher 
rating have not been met.  

Although the veteran asserts that he should be assigned a 
separate compensable rating for the service-connected 
hypertension, the Board would note that his elevated blood 
pressure as a manifestation of renal dysfunction is part of 
the symptomatology addressed for the currently assigned 60 
percent rating.  


Diabetes Mellitus

Schedular Criteria

The veteran's service-connected DM is rated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Under this section, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  

A 40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2007).  


Analysis

The veteran is currently assigned a 20 percent evaluation for 
his service-connected diabetes mellitus.  

To warrant an evaluation in excess of 20 percent for diabetes 
mellitus, there would need to be evidence showing that the 
condition requires insulin, a restricted diet and regulation 
of the veteran's activities.  

There is evidence on file that the veteran is taking insulin 
and follows a restricted diet.  Consequently, it must be 
determined whether his service-connected diabetes requires 
regulation of his activities.  

According to the applicable VA regulation, the regulation of 
activities refers to avoidance of strenuous occupational and 
recreational activities.  

It was reported on VA diabetes examinations in April 2006 and 
September 2007 that there was no restriction in strenuous 
activities.  These examinations also noted that the veteran 
had not had any episodes of ketoacidosis or hypoglycemic 
reactions.  

Although it was reported in a VA physician's statement dated 
in March 2008 that the veteran was an insulin-dependent 
diabetic on a restricted diet, his restricted activity level 
was noted to be due to plantar fascial fibromatosis.  
Additionally, this restriction of activity is due to 
nonservice-connected plantar fascial fibromatosis.  

Consequently, the Board finds that an evaluation in excess of 
20 percent for service-connected DM is not assignable in this 
case.  

While the veteran testified in March 2008 that his DM was 
worse that currently evaluated and that his activities were 
restricted, the Board notes that a lay person, such as the 
veteran, is not competent to determine the severity of his DM 
under the rating schedule.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The veteran's statements about his restrictions have been 
noted and considered in light of all the evidence of record, 
including the findings of the recent VA examinations.  

Because the preponderance of the evidence is against the 
claims, the doctrine of reasonable doubt is not for 
application with respect to either matter.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Moreover, the Board finds that, based on the above analysis, 
the evidence noted above for each of the service-connected 
disabilities at issue does not show distinct degrees of 
disability requiring different levels of compensation from 
the time the increased rating claim was filed until a final 
decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  





ORDER

A rating in excess of 60 percent for the service-connected 
diabetic nephropathy is denied.  

A rating in excess of 20 percent for the service-connected DM 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


